SAVOY, Judge.
Plaintiff and defendant were married May 3, 1968; and on March 11, 1969, plaintiff was granted a final divorce from defendant on grounds of adultery. Plaintiff did not receive alimony in the divorce decree for the reason that she was a school teacher making approximately $500.00 per month. Since that time plaintiff has had an illness determined to be Padget’s disease (an inflammatory cancerous affection of the areola and nipple) and has been on sabbatical leave. She is presently receiving $203.00 per month. She lives with her mother and pays for utilities and food and other incidental expenses. The district judge rejected her demand for alimony, and she appealed.
Plaintiff itemized her living expenses at $616.00 per month. She read into the record items which she claimed as expenses. A number of these items are not covered by LSA-C.C. Article 160 which determines under what circumstances she is entitled to receive alimony. “Maintenance” under that article includes primarily the needs of the wife for food, shelter and clothing. We have examined her testimony and have concluded that she is entitled to alimony in view of her reduced income and her increased medical expenses. ' Defendant has a stipulated income of between $15,-000.00 and $20,000.00 per year.
Under all of the circumstances, we are of the opinion that plaintiff is entitled to alimony in the sum of $150.00 per month.
For the reasons assigned the judgment of the district court is reversed, and plaintiff is hereby granted judgment in her favor and against defendant, Oscar Sylvester, Jr., in the sum of $150.00 per month commencing March 5, 1970. Defendant to pay all costs of court in this Court and in the district court.
Reversed and rendered.